                  UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF LOUISIANA
MITCHEL SHANNAN POOLE
INDIVIDUALLY AND ON BEHALF OF
RACHAEL NICOLE POOLE, DECEASED
                                        CIVIL ACTION
VERSUS
                                        NO. 18-956-JWD-RLB
THOR INDUSTRIES, INC., ET AL.
                              OPINION

      After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report dated June 17, 2019, to which objections was filed,

(Docs. 21 and 23);

      IT IS ORDERED that Plaintiff’s Motion to Remand (Doc. 5) is GRANTED, and this

action is remanded to the 18th Judicial District Court, Parish of Pointe Coupee, State of

Louisiana.

      IT IS FURTHER ORDERED that Plaintiff’s Motion for Expedited Consideration

(Doc. 3) is DENIED as moot.

      IT IS FURTHER ORDERED that Plaintiff’s Motion for Sanctions (Doc. 4) is

DENIED.

      IT IS FURTHER ORDERED that Plaintiff’s Motion for Oral Argument (Doc. 6) is

DENIED as moot.

      IT IS FURTHER ORDERED that the parties bear their own costs.

      Judgment shall be entered accordingly.

      Signed in Baton Rouge, Louisiana, on July 3, 2019.

                                            S
                                     JUDGE JOHN W. deGRAVELLES
                                     UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF LOUISIANA
